NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________
                                       No. 20-2102
                                     ______________

                                 GUY C. PATTERSON,
                                             Appellant
                                         v.
                      COMMISSIONER OF SOCIAL SECURITY
                               ______________
                    On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Civil Action No. 2-18-cv-00193)
                  District Court Judge: Honorable Donetta W. Ambrose
                                     ______________
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     January 29, 2021
                                     ______________
   Before: MATEY and JORDAN, Circuit Judges, BOLTON *, Senior District Judge.
                                 (Filed: February 5, 2021)
                                     ______________
                                        OPINION **
                                    ______________




       *
        The Honorable Susan Bolton, Senior United States District Judge for the District
of Arizona, sitting by designation.
       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
BOLTON, Senior District Judge.

       We consider the claims of Guy C. Patterson, a 55-year-old white male, against the

Social Security Administration (“Agency”) alleging that, by failing to select him for three

job openings, the Agency: (1) discriminated against him on the basis of his sex, race, and

age, in violation of Title VII of the Civil Rights Act of 1964 and the federal-sector

provision of the Age Discrimination in Employment Act (“ADEA”); and (2) took

retaliatory action against him in violation of Title VII and the ADEA. Patterson filed his

lawsuit in the District Court for the Western District of Pennsylvania. The District Court

granted the Agency’s motion for summary judgment and denied Patterson’s cross-motion

for summary judgment on all claims. It also denied Patterson’s subsequent motion to

alter or amend this judgment. Patterson timely appealed. We have jurisdiction pursuant

to 29 U.S.C. § 1291.

I.     DISCUSSION

       Patterson’s claims fail as a matter of law. “We exercise plenary review over a

district court’s [order entered on motions for] summary judgment, and we apply the same

standard as the district court.” Bletz v. Corrie, 974 F.3d 306, 308 (3d Cir. 2020) (citation

omitted). “Summary judgment is appropriate where, construing all evidence in the light

most favorable to the nonmoving party, there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Id. (citations and internal

quotation marks omitted). Applying those standards, we conclude that the record

supports the District Court’s judgment that the evidence is insufficient as a matter of law

to prove any of Patterson’s claims. Patterson argues that a recent Supreme Court case,

                                             2
Babb v. Wilkie, 140 S. Ct. 1168, 1177 (2020), changes this result, but fails to offer

evidence that meets even Babb’s lower causation standard. Babb, 140 S. Ct. at 1177-78

(but-for causation not required to establish liability for violation of ADEA’s federal-

sector provision). 1

       Patterson cannot establish a prima facie case of discrimination in violation of Title

VII or the ADEA because he has insufficient evidence of discriminatory intent. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973) (burden-shifting

framework requires plaintiff to establish prima facie case); Sarullo v. U.S. Postal Serv.,

352 F.3d 789, 797 (3d Cir. 2003) (explaining that a prima facie case of employment

discrimination “requires a showing that: (1) the plaintiff belongs to a protected class; (2)

he/she was qualified for the position; (3) he/she was subject to an adverse employment

action despite being qualified; and (4) under circumstances that raise an inference of

discriminatory action, the employer continued to seek out individuals with qualifications

similar to the plaintiff's to fill the position”). Even if he could make such a showing, the

Agency has articulated legitimate, nondiscriminatory reasons for not selecting Patterson

for each position, including lower interview scores. See McDonnell Douglas Corp., 411

U.S. at 802 (burden-shifting framework requires employer to articulate legitimate,

nondiscriminatory reason for adverse employment action). Patterson’s evidence is



       1
         Patterson also raises the following issues: The District Court erred in failing to
consider the applicability of Ricci v. DeStefano, 557 U.S. 557 (2009) to his claims, and
the Agency failed to comply with an Office of Personnel Management regulation, which
Patterson argues is material to his employment discrimination claims. We find none of
these arguments have merit.
                                              3
insufficient to show that any of these reasons were pretextual. See id. at 804 (burden-

shifting framework permits plaintiff opportunity to show pretext).

       Patterson also fails to produce evidence sufficient to establish a causal connection

between his non-selection and retaliatory animus. See Moore v. City of Philadelphia, 461

F.3d 331, 340–41 (3d Cir. 2006) (“To establish a prima facie case of retaliation . . . a

plaintiff must tender evidence that: (1) [he] engaged in protected activity . . . ; (2) “the

employer took an adverse employment action against [him]; and (3) there was a causal

connection between [his] participation in the protected activity and the adverse

employment action.” (citation and internal quotation marks omitted)).

       The District Court correctly granted summary judgment on all claims.

II.    CONCLUSION

       Because Patterson’s evidence cannot prove his claims, we will affirm.




                                               4